DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-4 and 6-9 in the reply filed on January 18, 2021 is acknowledged. Claims 10-13 are withdrawn from consideration.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11 September 2020 and 10 November 2020 have been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 1 follows.
Regarding claim 1, the claim recites a motion determining system configured to determine whether or not a subject on a bed has a body motion. Thus, the claim is directed to a machine, which is one of the statutory categories of invention.

“A body motion determining system configured to determine whether or not a subject on a bed has a body motion... obtain a respiratory waveform of the subject based on a temporal variation of the load of the subject detected by each of the plurality of load detectors, and determine whether or not the subject has the body motion, based on a comparison between a first threshold value and a standard deviation of the temporal variation of the load of the subject detected by at least one of the plurality of load detectors, wherein the controller is configured to compensate the standard deviation to be used in the comparison by an amplitude of the respiratory waveform, and the compensating is performed by dividing the standard deviation by the amplitude of the respiratory waveform.”

These limitations describe a mental process as the skilled artisan is capable of analyzing a respiratory waveform obtained based on a temporal variation of the load of the subject and making a mental assessment thereafter.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, integrates the identified judicial exception into a practical application. 
For this part of the 101 analysis, the following additional limitations are considered:
“...a plurality of load detectors each configured to detect a load of the subject on the bed; and a controller...”

These additional elements are of generic components such as generic load detectors and a generic controller and as such do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea–see MPEP 2106.05. The claim is directed to an abstract idea.

Thus, the claims noted above taken individually or as an ordered set do not amount to significantly more than a judicial exception. As such, they are directed to an abstract idea as discussed (mental process) and neither the additional elements nor limitations ‘as taken individually or ordered set’ amount to significantly more than pre-solution activity. Therefore, claim 1 is not patent eligible.
Dependent claims 2-4 and 6-9 also fail to add something more to the abstract independent claims as they merely further limit the abstract idea and/or recite additional limitations that do not integrate the judicial exception into a practical application. For instance, dependent claims 6 and 9 recite the plurality of load detectors include a first load detector, a second load detector, a third load detector, and a fourth load detector (claim 6); and a bed (claim 9), of which does not integrate the judicial exception into a practical application as it is conventional in patient monitoring to utilize an array of load detectors in order to derive respiratory waveform information from a sleeping patient.
Therefore, claims 1-4 and 6-9 not patent eligible under 35 USC 101.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim 1, and all dependent claims thereof, recites, in part, “determine whether or not the subject has the body motion, based on a comparison between a first threshold value and a standard deviation of the temporal variation of the load of the subject detected by at least one of the plurality of load detectors, wherein the controller is configured to compensate the standard deviation to be used in the comparison by an amplitude of the respiratory waveform, and the compensating is performed by dividing the standard deviation by the amplitude of the respiratory waveform,” which in combination with the rest of the claimed invention is allowable over the prior art. The closest teachings to the currently claimed invention are the references cited in the current office action (cited below). While the cited references certainly teach determining respiratory waveforms from load detectors positioned on a patient’s bed, the art has not set forth the unique manner of determining whether or not the subject has the body motion, based on a comparison between a first threshold value and a standard deviation of the temporal variation of the load of the subject detected by at least one of the plurality of load detectors, wherein the controller is configured to compensate the standard deviation to be used in the comparison by an amplitude of the respiratory waveform, and the compensating is performed by dividing the standard deviation by the amplitude of the respiratory waveform. Accordingly, claims 1-3 and 6-9 are allowable over the prior art of record.
Claims 1-4 and 6-9 would be allowable if rewritten to overcome the rejections under 35 USC 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No. 7306564
US PG Pub. No. 2013/0072764
US Patent No. 8491490, see claim 2
US PG Pub. No. 2007/0118054, see par.0070
US PG Pub. No. 2018/0206793 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PUYA AGAHI/Primary Examiner, Art Unit 3791